Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 06/03/2022 . Claims 1-20 were pending.  Claims 1, 3, 7-8, 11, 13, and 18-19 have been amended. Claims 1-20 are now pending. Claims 12-20 are withdrawn from further examination as being drawn to non-elected invention. Claims 1-11 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
Objection to the drawings under 37 CFR 1.83(a) set forth in the Office Action from 01/03/2022 is withdrawn in response to Remarks/Amendments from  06/03/2022.
The rejection of claim 7 under 35 U.S.C. 112(b)  set forth in the Office Action from 01/03/2022 is withdrawn in response to Remarks/Amendments from  06/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 9 and 11  are rejected under 35 U.S.C. 103 as unpatentable over  EP 3046158 to Lee (Lee) in view  US 2004/0180260 to Somatomo (Somatomo)
Regarding claim 1, Lee discloses a battery system (battery and pack , Title, Fig. 1-3) for use in an electronic device (para 2) comprising: an electrically conductive housing (para 19, 24, 27)  including a base having a flange (para 22, side wall 17, Fig. 2, 3) and a lid that overlaps with the base  and is hermetically sealed to the base at the flange para 27), the base and lid  combining to define an interior cavity (Fig. 2, 3),; an electrode assembly disposed within the interior cavity (Fig. 2) and including an anode, a cathode, and a separator between the anode and cathode (para 16) and a connection terminal electrically coupled to the electrode assembly through an opening in the housing (Fig. 1-3). Lee does not expressly disclose positionable in the electronic device such that a portion of the flange overhangs above an electronic component of the electronic device and the battery device provides electrical energy to the electronic component.
Somatomo teaches a battery and a battery can (Title,  Abstract) wherein a portion of flange overhangs a negative terminal 7 which connects the battery to an electronic device Q and therefore is a part of electronic device and provides electrical energy to the electronic component (Fig. 6). The electronic device Q is overhands by the flange.
Alternatively, a part of electronic device Q designed as A by Examiner is in electrical contact with the terminal 7 of the battery, i.e. housing positionable in the electronic device such that a portion of the flange overhangs above an electronic component of the electronic device and the battery device provides electrical energy to the electronic component.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig 6

Somatomo  also teaches that teaches that such structural design provides a space for protection circuit connection and as such saves a space for the battery in electronic devices. Therefore extending flanges outwardly in order to provide secure engagement in electronic devices and save a space for the battery in electronic devices is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system  of Lee  by extending the flanges outwardly, as taught by Somatomo, in order to provide secure engagement between an electronic component of the electronic device and the battery.
Lee discloses wherein the housing and the electrode assembly are electrically coupled to a common ground (para 30).
Regarding claim 3, Lee discloses the base comprising: a bottom surface; sidewalls extending from the bottom surface and forming a cavity for receiving the electrode assembly, and a flange  generally parallel to the bottom area a and connected to with the edges of the sidewalls to form a flanged edge. Lee does not expressly discloses wherein the sidewalls having curved edges opposite the bottom area. However, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the edges of the side walls of Lee depending on structural requirements of the electronic device.
Regarding claim 4, Lee discloses wherein the connection terminal comprises a connection bar for coupling with the electrode assembly when the electrode assembly is disposed in the cavity (para 29, Fig. 3).
Regarding claim 7,  modified Lee discloses a coupling comprising a board-to-board connector at a distal end of the  coupling, the coupling extending from the connection terminal to electrically couple the electronic device and the electrode assembly ( Somatomo Fig. 6).
Regarding claim 8, modified Lee discloses an electrolyte disposed within the housing around the electrode assembly (para 25) and an electrically insulative spacer extending circumferentially around the connection terminal to electrically isolate the connection terminal from the housing (Lee, para 31, Fig. 3).
Regarding claim 9, Lee discloses connection bar disposed within the cavity and electrically coupled with the connection terminal, the connection bar coupleable with the electrode assembly when the electrode assembly is disposed within the cavity ( para 29, Fig. 3, 5),
Regarding claim 11, Lee discloses wherein the lid and the base  of the housing are welded at the flange to form the hermetic seal (para 27).
Claims 5 and 6  are rejected under 35 U.S.C. 103 as unpatentable over  EP 3046158 to Lee  in view  US 2008/0049560 to Clarkson  and further in view of US 20140073149  to Werner (Werner).
Regarding claims 5 and 6, modified Lee discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Le discloses terminal 21 in combination with members 31 and 21c , said combination is interpreted as connection module outside of the housing ( re claim 5). Lee does not expressly disclose wherein the connection module monitors the battery during charging and discharging operations. Werner teaches that many electronic devices have electronic connectors to transfer and PCB that control charging /discharging processes (para 1, 21).Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system for the electronic device of modified Lee  of PCB capable to monitor charging /discharging processes  as taught by Werner, in order to control char/discharge process, and , as such improve effectiveness of the use of the battery system.
Claims 5, 6 and  11  are rejected under 35 U.S.C. 103 as unpatentable over  EP 3046158 to Lee in view  US 2004/0180260 to Somatomo and further in view of US 20140073149  to Werner (Werner).
Regarding claims 5,6  and 10, modified Lee discloses the invention as discussed above as applied to claim 1and 8 and incorporated therein. In addition, Lee discloses terminal 21 in combination with members 31 and 21c , said combination is interpreted as connection module outside of the housing ( re claim 5). Lee does not expressly disclose wherein the connection module monitors the battery during charging and discharging operations.
 Werner teaches that many electronic devices have electronic connectors to transfer and PCB that control charging /discharging processes (para 1, 21, re claim 10).Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system for the electronic device of modified Lee  of PCB capable to monitor charging /discharging processes  as taught by Werner, in order to control char/discharge process, and , as such improve effectiveness of the use of the battery system.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727